Citation Nr: 0216401	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  

(The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from August 1950 
to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO continued a 
previous denial of service connection for bilateral hearing 
loss.  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claim for service connection for bilateral hearing 
loss.  However, the Board has also determined that additional 
development on the de novo issue of entitlement to service 
connection for bilateral hearing loss is necessary.  As such, 
the Board is undertaking evidentiary development with regard 
to this claim.  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the de 
novo claim.  

In an April 2002 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
tinnitus.  This claim has not been addressed by the RO and 
is, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a September 1996 rating decision, the RO denied 
service connection for bilateral hearing loss.  Although 
notified of the denial, the veteran did not initiate an 
appeal this decision.  

3.  The evidence received since the RO's September 1996 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The RO's September 1996 denial of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(a), 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a), 20.1103 
(1996).  

2.  The evidence received since the RO's September 1996 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussion in the June 2001 
statement of the case informed the veteran that the recently 
passed VCAA substantially amended the legal requirements 
regarding the assistance to be accorded to claimants of 
veterans benefits and the decisions on such claims and 
notified him of the type of evidence necessary to support his 
claim.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran was recently accorded a VA 
audiological evaluation.  Furthermore, in a March 2001 
statement, the veteran's representative noted that neither he 
nor the veteran had any additional evidence to submit at that 
time and asked that action be taken on the veteran's claim 
based on the current evidence of record.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

Factual Background

Initially, in a September 1996 rating action, the RO denied 
the issue of entitlement to service connection for bilateral 
hearing loss.  At that time, the veteran essentially asserted 
that he incurred this disability as a result of his active 
military duty.  

Available service medical records indicated treatment for a 
dislocated shoulder joint in September 1951.  The separation 
examination, which was conducted in August 1953, demonstrated 
that the veteran had normal hearing acuity (15/15 whispered 
voice) in both of his ears.  No additional service medical 
records were available.  Service personnel records reflected 
that the veteran's most significant duty assignment was the 
188th Support Company, Airborne Infantry Regiment.  

In the September 1996 rating action, the RO determined that 
the evidence of record did not demonstrate the presence of a 
bilateral hearing loss disability associated with the 
veteran's active military duty.  The RO cited the lack of 
evidence of a diagnosis of bilateral hearing loss as well as 
the absence of a finding of, or treatment for, bilateral 
hearing loss during the veteran's active military duty.  
Therefore, the RO denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  Also in 
September 1996, the RO notified the veteran of this decision.  

Subsequently, in July 2000, the veteran filed his current 
petition to reopen his previously denied claim for service 
connection for bilateral hearing loss.  During the current 
appeal, the veteran has continued to assert that he incurred 
this disability as a result of his active military duty.  In 
particular, the veteran has contended that the noise to which 
he was exposed during active military duty (from the firing 
of weapons) caused him to develop hearing loss in both of his 
ears.  

In support of this continued contention, the veteran 
submitted a May 2001 lay statement from a fellow serviceman, 
who is now a pastor.  Specifically, this fellow serviceman 
noted that the veteran was an instructor at the Jump School, 
in small caliber pistol and rifle training, as well as in 
90-millimeter anti-tank weapons and 4.2 mortar firing 
instruction.  Additionally, the fellow serviceman noted that 
the veteran's in-service duties required him to spend 
numerous hours on the firing range, where the noise was 
extremely loud and where he did not have access to hearing 
protection.  The fellow serviceman stated that "[t]here 
would be numerous nights when you could not hear for hours or 
you had wind blowing and ringing sounds in your ears."  
Also, this fellow serviceman noted that the veteran's hearing 
has worsened in the past eight years and that he has had to 
wear hearing aids to participate in a conversation or to hear 
sermons.  

Further, a private audiological evaluation completed in 
December 1996 reflected the veteran's report of a history of 
military and recreational exposure to gunfire as well as 
objective evaluation findings of mild to moderately severe 
sensorineural hearing loss in the left ear, mild to profound 
sensorineural hearing loss at the right ear, fair word 
recognition in the left ear (68 percent correct), and poor 
word recognition in the right ear (40 percent correct).  A VA 
outpatient treatment record dated in December 2000 noted the 
veteran's complaints of difficulty hearing.  

Additionally, a report of a VA audiological examination 
conducted in January 2001 includes the veteran's complaints 
of hearing difficulty since 1955.  The veteran also described 
a positive history of military noise exposure to small arms, 
tank guns, and mortars but denied having a history of 
occupational or recreational noise exposure.  The 
audiological evaluation demonstrated fair word recognition 
score in the veteran's right ear (76% correct), good word 
recognition scare in his left ear (88% correct), mild to 
profound sensorineural hearing loss in his right ear, and 
mild to moderately severe sensorineural hearing loss in his 
left ear.  

Analysis

As previously noted in this decision, the RO, by the 
September 1996 rating action, determined that the evidence of 
record did not demonstrate the presence of a bilateral 
hearing loss disability associated with the veteran's active 
military duty.  Consequently, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Also in September 1996, the RO informed the 
veteran of this denial.  Although notified of the decision, 
the veteran failed to initiate an appeal of the denial.  
Consequently, the RO's September 1996 denial of service 
connection for bilateral hearing loss became final.  See, 
38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a), 20.1103 (1996).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The evidence received since the RO's September 1996 denial of 
the veteran's claim for service connection for bilateral 
hearing loss includes his continued assertion that he has 
incurred such a disability as a result of an in-service 
acoustic trauma.  In support of this contention, the veteran 
submitted a lay statement from a fellow serviceman who noted 
that he witnessed the veteran's in-service exposure to noise 
from his duties as instructor at the Jump School, in small 
caliber pistol and rifle training, as well as in 
90-millimeter anti-tank weapons and 4.2 mortar firing 
instruction.  Additionally, pertinent private and VA medical 
reports reflect recent diagnoses of bilateral sensorineural 
hearing loss.  

The veteran's claim for service connection for bilateral 
hearing loss was initially denied in September 1996 on the 
basis that the evidence available at that time did not 
demonstrate the presence of such a disability associated with 
the veteran's active military duty.  In particular, the 
evidence of record did not reflect a diagnosis of a bilateral 
hearing loss disability, and the available service medical 
records did not include any reference to such a disorder.  

Since that final decision in September 1996, further evidence 
has been received.  Such additional evidence includes a lay 
statement in which a fellow serviceman attests to the 
veteran's in-service exposure to acoustic trauma as well as 
competent medical evidence of a current bilateral 
sensorineural hearing loss disability.  As such, the Board 
finds that the May 2001 lay statement as well as the December 
1996 private audiological evaluation and the January 2001 VA 
audiological examination are clearly probative of the central 
issue in the veteran's bilateral hearing loss claim.  
Specifically, this lay statement and these medical reports 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and, by themselves or in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to decide fairly the merits of the claim for service 
connection for bilateral hearing loss.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
bilateral hearing loss in September 1996 is new and material, 
as contemplated by the pertinent law and regulations.  As 
such, this additional evidence serves as a basis to reopen 
the veteran's claim for service connection for bilateral 
hearing loss.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for bilateral hearing loss has been 
received, the Board has also determined that additional 
development on the de novo claim for service connection for 
bilateral hearing loss is necessary.  As such, the Board is 
undertaking evidentiary development with regard to this de 
novo claim.  When this additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the de 
novo claim.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent, the appeal is 
granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

